PER CURIAM.
Jeffrey Wheeler was convicted of grand theft; dealing in stolen property; attempting to procure title on a stolen vessel; possession of a stolen, forged or unlawfully obtained title, or bill of sale; and obtaining money by means of stolen, forged or unlawfully obtained title or bill of sale. Because the evidence at trial was insufficient to support any of these convictions, the defendant’s motions for judgment of acquittal should have been granted. See Cooper v. State, 82 Fla. 365, 90 So. 375 (1921); Uber v. State, 382 So.2d 1321 (Fla. 1st DCA 1980); Wilcox v. State, 183 So.2d 555 (Fla. 3d DCA 1966); Rosengarten v. State, 166 So.2d 183 (Fla. 2d DCA 1964).
Reversed and remanded with instructions to discharge the defendant.